DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 14 JULY 2022 is considered.  Claim 1 has been amended.  Claims 1-20 are pending and are considered on the merits below. 
Response to Amendment/Arguments
In the REMARKS filed on 14 JULY 2022, Applicant asserts that the applied reference to FREEMAN does not anticipate the claimed invention.  Applicant asserts that FREEMAN does not generate capillary forces in the apparatus as show in FREEMAN’s Figure 1.  The Examiner respectfully disagrees. 
In FREEMAN’s abstract, the disclosure even states  [C]ombined capillary and hydrophilic forces are used to retain the fluid and also transfer it to other substrates of similar type.  Not one force is used to transfer fluid in the device.  In [0009], capillary forces can be used to dispense or transfer samples as well as retain fluid.  In Figure 1, [0020], fluids are drawn by capillary action from the top capillary to the bottom capillary; which reads on “providing transfer of fluid between the first substrate and second substrate via capillary forces”. 
Applicant asserts that in [0030] of FREEMAN:

    PNG
    media_image1.png
    490
    436
    media_image1.png
    Greyscale

This is actually in [0031] and FREEMAN and the bolded parts of [0031] above, are situations of where both hole 16 and 20 are hydrophobic or hydrophilic only fluid diffusion occurs.  This is one of many situations with a certain combination of surface coatings. In [0031], even if the tube 20 has no coating, capillary forces are used to transfer fluid from one substrate to the other.  A capillary tube inherently produces capillary forces on the fluid within it.  The capillary force is generated on the fluid upon entering the space even whether or not the hydrophilic surface is on the at least one protruding element or at least one cavity. 
In [0031], it is interpreted by the Examiner different surface conditions can create fluid kinetics and if a situation arose where both hole 16 and tube 20 have the same coating, the only diffusion occurs.  If the surface of the through hole 16 is hydrophilic, and the surface of tubes 20 hydrophobic, fluid 26 from tubes 20 moves into fluid 24 in hole 16 if the volume of through hole 16 can take the additional fluid.  This is done by capillary forces. 
In response to the Applicant’s assertion that the FREEMAN does not disclose “at least one microfluidic channel ending in an opening and having adjacent to the opening a protruding element”; the Examiner respectfully disagrees. 
While FREEMAN teaches the channel (tube 20) to be inside of the protrusion, the end of the tube 20 has an opening; this opening is still adjacent or next to the protrusion 18.  While it is inside of the protrusion as seen in Figure 1, the opening of the tube 20 still has a common border or nearby the protrusion 18.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FREEMAN, US Publication No. 2003/0039585 A1, submitted on the Information Disclosure Statement on 29 JUNE 2020, US Patent Application Publications Cite No. 1. 
Applicant’s invention is drawn towards a device, a capillary driven microfluidic system. 
Regarding Claim 1, the reference FREEMAN discloses a capillary driven microfluidic system, abstract, Figure 1, microfluidic system 10, [0030], the system comprising: a first substrate comprising at least one microfluidic channel ending in an opening, Figure 1, substrate 12 with protrusion 18 [0031], and having adjacent to the opening a protruding element, Figure 2, through hole 16 is adjacent to lip 38, [0032]; and a second substrate comprising at least one open cavity,  Figure 2, through hole array 16 in substrate 14, [0032], in wherein the at least one protruding element and the at least one cavity each comprise at least one hydrophilic surface, Figure 2, lip 38 and through hole 16 surface is hydrophilic, [0031, 0032], wherein the at least one protruding element and the at least one cavity are adapted for engaging with one another for providing transfer of a fluid between the first substrate and the second substrate, see set up in Figure 2 transfer of fluid 26, [0031], via capillary forces, abstract, [0009, 0030], wherein a space is present between the at least one hydrophilic surface of the at least one protruding element and the at least one hydrophilic surface of the at least one cavity, Figure 1, spacer 22, [0031], and wherein a separation between the at least one hydrophilic surface of the at least one protruding element and the at least one hydrophilic surface of the at least one cavity is such that the capillary forces are generated on the fluid upon entering inside the space, abstract, [0030, 0031, 0034].
Additional Disclosures Included are: Claim 2: wherein the system of claim 1, wherein the separation between the at least one hydrophilic surface of the at least one protruding element and the at least one hydrophilic surface of the at least one cavity is 500 microns or lower, [0019].; Claim 3: wherein the system of claim 1, wherein the separation between the at least one hydrophilic surface of the at least one protruding element and the at least one hydrophilic surface of the at least one cavity is 100 microns or lower, [0019].; Claim 4: wherein the system of claim 1, wherein the separation between the at least one hydrophilic surface of the at least one protruding element and the at least one hydrophilic surface of the at least one cavity is 10 microns or lower, [0019].; Claim 5: wherein the system of claim 1, further comprising at least one stop for providing physical contact between the first substrate and second substrate in a contact region while providing a separation between the first substrate and second substrate outside the contact region, Figure 4, spacer 22, [0031], Claim 27.; Claim 6: wherein the system of claim 5, wherein the at least one stop is an integral part of the first substrate, the second substrate or both the first and second substrates, Figure 1 and 4.; Claim 7: wherein the system of claim 1, wherein the first substrate, the second substrate or both the first and second substrates comprise alignment structures for fitting the substrates together and fixing the position with respect to each other in such way that the at least one protruding element of the first substrate can engage with the at least one cavity of the second substrate, Figure 2 and 4, Claim 3, 16 and 17, [0031, 0032].; Claim 8: wherein the system of claim 1, wherein a connection between the at least one open cavity and the at least one microfluidic channel is adapted to enhance contact between the fluid in the at least one microfluidic channel and the at least one protruding element, Claim 41, Figure 4, [0038], see connection area of hole 16 in substrate 138 and inlet 66, horizontal channel.; Claim 9: wherein the system of claim 1, wherein one of the first or second substrates comprises plastic, [0030, 0033, 0040].; Claim 10: wherein the system of claim 1, wherein at least one of the first or second substrates comprises semiconductor material or glass, [0040].; Claim 11: wherein the system of claim 1, wherein the second substrate further comprises a microfluidic channel, Figure 2 and 4, substrate 12 and 138.; Claim 12: wherein the system of claim 1, further comprising a third substrate, wherein the first substrate comprises at least a further protrusion or a further cavity, and the third substrate comprises a cavity for engaging the further protrusion of the first substrate or comprises a protrusion for engaging the further cavity of the first substrate, Figure 4, microwell 68 is disposed in substrate 62, [0038].; Claim 13: wherein the system of claim 12, wherein the at least one microfluidic channel of the first substrate is adapted to provide fluid to the second and third substrates, Figure 4, inlet 66 provides air or liquid for pushing fluid through to microwell.; Claim 14: wherein the system of claim 12, wherein the at least one microfluidic channel of the first substrate is adapted to provide fluidic connection between the second and third substrates, Figure 4, [0038].; Claim 15: wherein the system of claim 13, wherein the at least one microfluidic channel of the first substrate is adapted to provide fluidic connection between the second and third substrates, Figure 4, [0038].; Claim 16: wherein the system of claim 12, wherein the second and third substrates comprise semiconductor chips and the first substrate comprises a polymeric material, Figure 3A, 3B, [0036].; Claim 17: wherein the system of claim 14, wherein the second and third substrates comprise semiconductor chips and the first substrate comprises a polymeric material, [0030, 0033, 0036, 0040].; and Claim 20: disclosed is a biosensing device comprising the capillary driven microfluidic system in accordance with claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FREEMAN, US Publication No. 2003/0039585 A1, submitted on the Information Disclosure Statement on 29 JUNE 2020, US Patent Application Publications Cite No. 1, and further in view of OLDMAN, US Publication No. 2005/0226779 A1. 
Regarding Claim 18, the FREEMAN reference discloses the claimed invention, but is silent in regards to wherein the first substrate further comprises a buffer pack in fluid communication with the second substrate. 
The OLDMAN reference discloses a capillary driven microfluidic system, Figure 22b, [0402], the system comprising: a first substrate comprising at least one microfluidic channel ending in an opening, and having adjacent to the opening a protruding element, Figure 22a-b, layer 408, ramp 414, [0400-0406]; a second substrate comprising at least one open cavity, Figure 22a-b, wells 26, [0403]; wherein the first substrate further comprises a buffer pack, [0200], in fluid communication with the second substrate, [0206]; wherein the at least one protruding element and the at least one cavity each comprise at least one hydrophilic surface, wherein the at least one protruding element and the at least one cavity are adapted for engaging with one another for providing transfer of a fluid between the first substrate and the second substrate, Figure 22a-b, [0400-0404]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the FREEMAN reference to have the first substrate further comprises a buffer pack in fluid communication with the second substrate as suggested by OLDMAN as a matter of choice based on what the system is being used for, [0200].  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Additional Disclosure Included is : Claim 19: wherein the system of claim 18, wherein the first substrate is a plastic substrate, FREEMAN [0030, 0033, 0040], and the second substrate is a sensor chip, [0206].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797